               IN THE UNITED STATES DISTRICT COURT
              FOR THE WESTERN DISTRICT OF VIRGINIA
                        ABINGDON DIVISION

UNITED STATES OF AMERICA,                     )
                                              )
                                              )      Case No. 1:11CR00037-003
                                              )
v.                                            )             OPINION
                                              )
CHARLES EARNEST HAVENS, JR.,                  )      By: James P. Jones
                                              )      United States District Judge
                 Defendant.                   )

      Charles Earnest Havens, Jr., Pro Se Defendant.

      The defendant, Charles Earnest Havens, Jr., a federal inmate proceeding pro

se, filed a motion seeking appointment of counsel to assist him in challenging his

prior conviction and sentence in this court. By prior Opinion and Order, I denied

that motion, but construed and conditionally filed the pleading as a Motion to

Vacate, Set Aside, or Correct Sentence pursuant to 28 U.S.C. § 2255. I now

conclude that the § 2255 action must be dismissed without prejudice.

      Havens pleaded guilty to one count of conspiring to possess with the intent

to distribute 500 grams or more of methamphetamine. On August 10, 2012, I

sentenced him to 240 months in prison.       He did not appeal and withdrew a

previous § 2255 motion.

      In April of 2019, Havens filed the instant motion. On April 29, 2019, I

issued an Opinion and Order, notifying him of the pending, conditionally filed §
2255 motion and advising him that his submission appeared to be untimely filed

under § 2255(f). My Order directed Havens to submit within 21 days his objection

to the court’s construction of his motion as a § 2255 motion or to submit an

amended § 2255 motion, stating his claims for relief. See Castro v. United States,

540 U.S. 375 (2003) (finding district court must offer defendant opportunity to

agree to court’s stated intention to address his post-conviction motion as his initial

§ 2255 motion). The Order stated that “failure to comply with this Order will

result in the dismissal of the conditionally filed § 2255 action without prejudice.”

Op. & Order 4, ECF No. 307. The time granted for Havens to file an Amended

Motion under § 2255 has expired, and he has had no further communication with

the court.   Based on that lack of response to my Order, I will dismiss the

conditionally filed § 2255 action without prejudice.

      A separate Final Order will be entered herewith.


                                               DATED: May 24, 2019

                                               /s/ James P. Jones
                                               United States District Judge




                                         -2-
